     Case 2:15-cv-01636-RCJ-NJK Document 84 Filed 11/05/19 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Dana Jonathon Nitz, Esq.
 2   Nevada Bar No. 0050
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     dnitz@wrightlegal.net
 5
                                     UNITED STATES DISTRICT COURT
 6                                        DISTRICT OF NEVADA
 7
     NATIONSTAR MORTGAGE, LLC,                           Case No.: 2:15-cv-01636-RCJ-NJK
 8
                     Plaintiff,                          MOTION TO REMOVE ATTORNEY
 9           vs.                                         FROM SERVICE LIST
10
     LVDG, LLC; ALESSI & KOENIG, LLC;
11   SUTTER CREEK HOMEOWNERS
     ASSOCIATION; DOE INDIVIDUALS I
12   through X, inclusive; and ROE
13   CORPORATIONS XI through XX, inclusive,

14                   Defendants.
15           PLEASE TAKE NOTICE that Wright, Finlay & Zak, LLP no longer represents
16   Plaintiff, Nationstar Mortgage, LLC in the instant case. Therefore, it is no longer necessary that
17   Dana Jonathon Nitz, Esq., Edgar C. Smith, Esq., and Jamie Scott Hendrickson, Esq. receive
18   CM/ECF notice. Akerman, LLP will remain counsel of record and should continue to receive
19   notices related to this case.
20           DATED November 5, 2019.
                                                  WRIGHT, FINLAY & ZAK, LLP
21
22                                                /s/ Dana Jonathon Nitz, Esq.
23                                                Dana Jonathon Nitz, Esq.
24                                                Nevada Bar No. 0050
                                                  7785 W. Sahara Ave, Suite 200
25   IT IS SO ORDERED.                            Las Vegas, NV 89117
     Dated: November 6, 2019
26   .
27   .
     ______________________________
28   Nancy J. Koppe
     United States Magistrate Judge



                                                Page 1 of 2
